14-2384
     Singh v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 597 159
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   15th day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            BARRINGTON D. PARKER,
 9            RICHARD C. WESLEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ASHWINDER SINGH,
14            Petitioner,
15
16                    v.                                             14-2384
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Jaspreet Singh, Law Office of
25                                       Jaspreet Singh, Jackson Heights, New
26                                       York.
27
28   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
29                                       Assistant Attorney General; Stephen
 1                                  J. Flynn, Assistant Director; Arthur
 2                                  L. Rabin, Trial Attorney, Office of
 3                                  Immigration Litigation, United
 4                                  States Department of Justice,
 5                                  Washington, D.C.
 6
 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11         Petitioner Ashwinder Singh, a native and citizen of India,

12   seeks review of a June 4, 2014, decision of the BIA affirming

13   a July 31, 2012, decision of an Immigration Judge (“IJ”) denying

14   Singh’s application for asylum, withholding of removal, and

15   relief under the Convention Against Torture (“CAT”).          In re

16   Ashwinder Singh, No. A200 597 159 (B.I.A. June 4, 2014), aff’g

17   No. A200 597 159 (Immig. Ct. N.Y. City July 31, 2012).     We assume

18   the   parties’   familiarity    with   the   underlying   facts   and

19   procedural history in this case.

20         We have considered both the IJ’s and the BIA’s opinions “for

21   the sake of completeness.”      Wangchuck v. DHS, 448 F.3d 524, 528

22   (2d Cir. 2006).    The applicable standards of review are well

23   established.     See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

24   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).
                                       2
1        For asylum applications like Singh’s, governed by the REAL

2    ID Act, the agency may, “[c]onsidering the totality of the

3    circumstances . . . base a credibility determination on the

4    demeanor,    candor,   or   responsiveness      of   the   applicant    or

5    witness, the inherent plausibility of the applicant’s or

6    witness’s account,” and inconsistencies in an applicant’s

7    statements   and   other    record       evidence   “without   regard   to

8    whether” they go “to the heart of the applicant’s claim.”

9    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

10   Here, under “the totality of the circumstances,” the IJ’s

11   adverse credibility determination is based on substantial

12   evidence.    8 U.S.C. § 1158(b)(1)(B)(iii).

13       Singh sought asylum and related relief based on his claim

14   that several of his family members, including Singh himself,

15   were threatened, beaten, and even killed based on their

16   affiliation with the Shiromani Alkali Dal Amritsar (“SAD”), a

17   Sikh political party.       Singh testified that two Congress Party

18   members and two police officers came to his home, beat him, and

19   accused him of being a militant on behalf of SAD.               However,

20   Singh’s written statement in support of his asylum application

21   does not mention that police were present on that date.             This
                                          3
1    inconsistency is supported by the record.    Xiu Xia Lin, 534 F.3d

2    at 163-64.

3        The IJ also relied on a discrepancy between Singh’s

4    testimony and a letter from his doctor.      Singh testified that

5    he was assaulted by Congress Party members and police on October

6    3, 2009, and that he sought medical treatment on that same day.

7    He submitted a letter from his doctor, stating that he was

8    treated on October 3, 2010—when Singh was already in the United

9    States.   Singh explained that the doctor simply made a mistake

10   and that he meant to write 2009, not 2010.     After the hearing,

11   Singh submitted an updated letter with the date changed to 2009

12   and a statement from the doctor explaining the mistake.       The

13   IJ declined to accept this explanation because Singh only

14   amended the note after the inconsistency had been pointed out

15   to him at his merits hearing.       The IJ’s finding is supported

16   by the record.   Xiu Xia Lin, 534 F.3d at 163-64.   Moreover, the

17   IJ was not required to accept Singh’s updated letter. Majidi

18   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

19       The IJ relied on an additional discrepancy between Singh’s

20   testimony and his uncle’s death certificate.        According to

21   Singh, his uncle died in June 2009, but Singh stated that he
                                     4
1    had never seen the death certificate, which is dated 2010 and

2    is    unauthenticated.         The        IJ     reasoned     that    Singh’s

3    unfamiliarity with the document diminished his credibility.

4    This finding is questionable: the IJ did not explain how the

5    irregularities    in    the   death       certificate    bear    on   Singh’s

6    credibility, and the record contains no information about the

7    conditions under which death certificates are issued in India.

8    See   Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 405 (2d

9    Cir. 2005) (holding that it was improper speculation to rely

10   on assumptions about foreign practices with no evidence of those

11   practices).    Nonetheless, the IJ was entitled to rely on the

12   fact that Singh had never seen the death certificate for his

13   own relative submitted in his own case, as this does cast doubt

14   on Singh’s credibility.         Xiu Xia Lin, 534 F.3d at 163-64

15   (holding that IJ may rely on any inconsistency, however minor).

16         Under the REAL ID Act, the IJ is entitled to rely on

17   inconsistencies that do not go to the “heart” of the claim.                8

18   U.S.C. § 1158(b)(1)(B)(iii).              And here, the IJ reasonably

19   relied on the cumulative impact of the three discrepancies.               Tu

20   Lin v. Gonzales, 446 F.3d 395, 402 (2d Cir. 2006).              Accordingly,

21   the   IJ’s    adverse   credibility            finding   is   supported   by
                                           5
1    substantial evidence.    8 U.S.C. § 1158(b)(1)(B)(iii).   This

2    finding was sufficient to deny asylum, withholding of removal,

3    and CAT relief, as all three claims were based on the same

4    factual predicate.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

5    Cir. 2006) (withholding); Xue Hong Yang v. U.S. Dep’t of

6    Justice, 426 F.3d 520, 523 (2d Cir. 2005) (CAT).

7        For the foregoing reasons, the petition for review is

8    DENIED.    As we have completed our review, any stay of removal

9    that the Court previously granted in this petition is VACATED,

10   and any pending motion for a stay of removal in this petition

11   is DISMISSED as moot.    Any pending request for oral argument

12   in this petition is DENIED in accordance with Federal Rule of

13   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

14   34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O=Hagan Wolfe, Clerk




                                    6